Title: To Alexander Hamilton from Samuel Hodgdon, 3 October 1799
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir—
            Philadelphia 3d October 1799
          
          This morning I received yours of the 1st instant—Woolen Overalls ’till very lately have been greatly deficint—as fast as they have been received they have  supplied the most pressing calls—I have been very successful in getting on the supplies of Clothing lately as you will perceive by the next return which will be with you   shortly—Major Bradleys supply shall be forwarded without a moments unnecessary delay—The Certificate is received and will be attended to as is usual in such cases—No orders are yet received from the War Office relative to the  Cavalry Clothing—the Colour business is progressing—
          With respect and esteem I am sir your Most Obedt servant
          
            Samuel Hodgdon
          
          General Hamilton—
        